         Case 1:18-cr-00657-ALC Document 173 Filed 07/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/21/21
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
DION MICKENS,
                                                     :     18 Cr. 657 (ALC)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about September 14, 2018, DION MICKENS (the “Defendant”),

and others, were charged in an Indictment, 18 Cr. 657 (ALC) (the “Indictment”), with conspiracy

to distribute and possess with intent to distribute 28 grams and more of crack cocaine (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Sections 853, of any and all property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly, as a result of the commission of the offense charged in Count One

of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Indictment;

               WHEREAS, on or about June 25, 2019, the Defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment, and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of

money in United States currency, representing the proceeds traceable to the commission of the

offense charged in Count One of the Indictment;
         Case 1:18-cr-00657-ALC Document 173 Filed 07/21/21 Page 2 of 4




               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2300 in United States currency, representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Andrew K. Chan of counsel, and the Defendant, and his counsel, Glenn Garber, Esq.,

that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $2300 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DION

MICKENS, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
         Case 1:18-cr-00657-ALC Document 173 Filed 07/21/21 Page 3 of 4




York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
Case 1:18-cr-00657-ALC Document 173 Filed 07/21/21 Page 4 of 4




                                             7/21/21
